                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

KATRIEL ben YISRAEL a/k/a,                        )
BERNARD S. HOOKS                                  )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 4:19-CV-3318 SPM
                                                  )
UNITED STATES OF AMERICA, et al.,                 )
                                                  )
               Defendants.                        )

                            OPINION, MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff’s Notice of Tort Claim and Opportunity to

Cure (“The Notice”). The Notice purportedly involves several UCC transactions, which

defendant believes will result restoration of real property situated in St. Louis County, Missouri,

a Court order stating that he does not owe any taxes on that property and an order negating any

municipal violations relating to the property.

       The Court declines to implement The Notice and plaintiff’s “self-executing” power of

attorney, which he believes gives him the right to unilaterally bestow sovereign or diplomatic

immunity upon himself. 1See United States v. Lumumba, 741 F.2d 12, 15 (2nd Cir. 1984). As a

result, the Court will dismiss this legally frivolous action without further proceedings.




1
 The United States does not consider the Moorish nation to be sovereign. See Benton-El v.
Odom, 2007 WL 1812615 *6 (M.D. Ga. June 19, 2007); Osiris v. Brown, 2004 WL 2044904 *2
(D.N.J. Aug. 24, 2005); Khattab El v. United States Justice Dept., 1988 WL 5117 *2 (E.D. Pa.
Jan. 22, 1988).
                                            Discussion

       Prisoners have sporadically attempted to foist such frivolous, irrational,
       unintelligible UCC-related arguments on federal district courts for years. Such
       efforts (which broadly fall under the theory of “redemption”) have uniformly been
       rejected in summary fashion, and may subject their filers to prosecution should
       they proceed to file frivolous bonds, liens or default notices against government
       officials involved in defendants’ incarceration.


United States v. Ornelas, Slip Copy, 05-0321-WS-C, 2010 WL 4663385, *1 (S.D. Ala. 2010);

see, e.g., Luster v. United States, 2010 WL 3927786, *2 (M.D. Ga. Apr.13, 2010) (“Petitioner’s

references to the Uniform Commercial Code and commercial transactions provided no relief

from his criminal conviction and sentence for bank robbery to which he pleaded guilty.”);

Marshall v. Florida, 2010 WL 1248846, *1 n. 2 (S.D. Fla. Feb.1, 2010).

       The complaint is legally frivolous because plaintiff’s allegations are gibberish. Plaintiff

is attempting to put forth an anti-government scheme that utilizes commercial law to harass and

terrorize its targets. Utilizing the UCC through the filing of commercial documents to assert

personal sovereignty is an abusive practice that encompasses the filing of baseless liens and/or

UCC financing statements for the purpose of harassment and credit impairment of the alleged

debtor. See United States v. Mitchell, 405 F. Supp.2d 602, 604-05 (D. Md. 2005) (pointing out

that such arguments “have been summarily rejected” in criminal cases around the country,

inasmuch as “the U.C.C. has no bearing on criminal subject matter jurisdiction” and defendant’s

arguments are rooted in “the antics and writings of extremists who wish to disassociate

themselves from the social compact undergirding this nation’s democratic institutions”).

       Plaintiff’s Notice is legally frivolous and does not entitle him to relief. To the extent that

plaintiff may have filed any fraudulent bonds or liens, he may be subject to criminal prosecution.

       Accordingly,
       IT IS HEREBY ORDERED that plaintiff’s action is DISMISSED as legally frivolous.

       IT IS FURTHER ORDERED that an appeal of this dismissal would not be taken in

good faith.

       Dated this 27th day of January, 2020.




                                                      HENRY EDWARD AUTREY
                                                   UNITED STATES DISTRICT JUDGE




                                               3
